Title: To James Madison from Zepheniah Woods, 20 January 1806 [letter not found]
From: Woods, Zepheniah
To: Madison, James


                    ¶ From Zephaniah Woods. Letter not found. 20 January 1806. Acknowledged in Daniel Brent to Woods, 23 Jan. 1806 (DNA: RG 59, Records on Impressed Seamen, 1794–1815, Misc. Correspondence, box 11), as regarding his son Thomas Woods. Brent informed Woods that the documents concerning his son had been sent to William Lyman with instructions to do all he could to obtain Thomas’s release. Addressed to “Zeph.” Woods at New York.
                